DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4 and 9 are amended. Claims 7 and 8 are cancelled. Claims 11-20 are withdrawn. Claims 1-6 and 9-10 are presently examined.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 11/29/2021 is withdrawn.

Applicant’s arguments regarding the indication regarding the use of trade names and/or marks used in commerce have been noted. However, the Office action of 11/29/2021 did not object to this use by merely indicated a location at which applicant permissibly and properly used a trade name and/or a mark used in commerce.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 11/29/2021 are overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 11/29/2021 is overcome.

Applicant’s arguments regarding the nonstatutory double patenting rejections have been fully considered and are persuasive. The rejections of 11/29/2021 are overcome.

Priority
A review of U.S. Provisional Patent Application 62/711,319 indicates that the claims claim subject matter not disclosed in the U.S. Provisional Patent Application and are therefore given a priority date of 6/18/2019.
Specification
The disclosure is objected to because of the following informalities: The term “LED’s” is written without an apostrophe ([0030], [0035], [0036]). Appropriate correction is required.
The use of the term 811Z [0032], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the limitation “configured to secure a cartridge in the cartridge chamber when the lid is in a closed configuration” is considered to be a limitation regarding the intended use of the claimed smoking article. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a chamber capable of accommodating a cartridge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) and Blattler (US 2019/0124986).

Regarding claim 1, Reevell discloses an aerosol generating device including a device housing (figure 1, reference numeral 1) having a receiving chamber (figure 1, reference numeral 10) for a first consumable ([0108], figure 1, reference numeral 30). The device housing removably connects with a mouthpiece (figure 1, reference numeral 2), which is considered to meet the claim limitation of a lid since it covers the consumables, having an outlet ([0111], figure 1, reference numeral 20). When the device is in use by a first consumable, airflow (figure 4, reference numeral 500) passes through an inlet opening of a mouthpiece to exit the device ([0120], figure 4, reference numeral 22). The device has a power source ([0115], figure 4, reference numeral 16) that supplies power to the cartridge through electrical contacts ([0118], figure 4, reference numeral 61). Reevell does not explicitly disclose (a) the mouthpiece having a seal and (b) a coil spring.
Regarding (a), Kaplani teaches an electronic hookah machine (abstract) having a removable mouthpiece with a rubber or metal gasket that provides a liquid and air tight seal and has a central aperture (column 4, lines 28-48, figure 2, reference numeral 110). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outer lip of the mouthpiece of Reevell with the gasket of Kaplani. One would have been motivated to do so since Kaplani teaches that a rubber or metal gasket provides a liquid and air tight seal for an electronic smoking device.
Regarding (b), Blatter teaches an aerosol generating system (abstract) comprising a housing and a cartridge configured to be inserted into the housing [0054]. The cartridge has electrical connectors that form an electrical connection with a power supply in an aerosol generating device to power a heating element of the cartridge ([0081], [0126], figure 6, reference numeral 136). A coiled spring holds the cartridge in an assembled position ([0128], figure 5, reference numeral 150). There is no space between the cartridge and the first portion of the housing and the cartridge has been moved into position by overcoming the biasing force of the spring ([0132], figure 7B, reference numeral 62), indicating that the cartridge must be pushed against the first portion by the spring force since the spring resisted a pushing force applied to the cartridge by the first portion. The cartridge connects to a prior art device ([0132], figure 3, reference numeral 40) having a housing (figure 3, reference numeral 46) with spring loaded electrical contact elements that contract electrical contact pads on the heater assembly in the cartridge ([0118], figure 3, reference numeral 45). It is evident that the spring loaded electrical contacts cause spring compression when the cartridge is inserted into the device since they are located along the length of the device and any moves to reduce device length must result in some pressure applied to the spring, which is considered to meet the claim limitation of the heating element electrical contact configured to compress the spring as the cartridge is inserted into the chamber. Although the cartridge is not directly received by the electrical contacts, since the housing ([0123], figure 5, reference numeral 122) is the portion that is directly received in the housing 46, the claims do not require that the cartridge be directly received by the electrical contacts, and applicant’s views on direct vs. indirect connections set forth in the amendment of 6/1/2022 are being taken as controlling. The cartridge is located within the housing 122, and therefore, when the housing 122 is received by the housing 46, the housing 46 must simultaneously indirectly receive the cartridge. It is evident that part of the assembled position is ensuring the electrical contact so that the heating element can operate during use of the device.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified Reevell with the coil spring holding electrical contacts in place of Blattler. One would have been motivated to do so since Reevell discloses that power is supplied to the cartridge through electrical contacts and Blattler teaches a spring that holds a cartridge in an assembled position.

Regarding claim 3, Reevell discloses that the mouthpiece has an open chamber as part of the airflow path (figure 4), which is considered to meet the claim limitation of a vapor chamber.

Regarding claim 5, Reevell discloses that the airflow enters the device through an opening in the distal end ([0120], figure 4, reference numeral 500).

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) and Blattler (US 2019/0124986) as applied to claim 1 above, and further in view of Goetz (US 2012/0255546).

Regarding claim 2, modified Reevell teaches all the limitations as set forth above. Reevell does not explicitly teach the lid including a latch hook.
Goetz teaches a portable vaporizer (abstract) having a cover for an herb container [0041]. The cover has a recess (figure 8, reference numeral 148), which is considered to meet the claim limitation of a latch hook, into which a latch (figure 8, reference numeral 146) is inserted to attach the cover [0041]. The latch is moved when a cover lock is slid ([0048], figure 8, reference numeral 116). It is evident that sliding the cover lock requires pushing on the cover lock since force is applied by pushing.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Reevell with the latch recess 148 of Goetz and the device housing of modified Reevell with the cover lock and latch 146 of Goetz. One would have been motivated to do since Goetz teaches a lid that is locked in place until a release is slid.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) and Blattler (US 2019/0124986) as applied to claim 3 above, and further in view of Goldstein (US 2016/0150828).

Regarding claim 4, modified Reevell teaches all the claim limitations as set forth above. Modified Reevell does not explicitly teach the mouthpiece configured to restrict fluid movement to a single direction.
Goldstein teaches a vaporizer having a one way exit valve on the mouthpiece [0021] to inhibit undesirable/unintended venting of inhalable product from the vaporizer when not actively operated [0086].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Reevell with the one way exit valve of Goldstein. One would have been motivated to do so since Goldstein teaches that a one way exit valve inhibits undesirable/unintended venting of inhalable product from the vaporizer when not actively operated.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) as applied to claim 1 above, and further in view of Duke (US 2013/0168880).

Regarding claim 6, modified Reevell teaches all the claim limitations as set forth above. Reevell additionally discloses that the device has a charged power source [0079]. Modified Reevell does not explicitly teach charging the battery through a USB port.
Duke teaches an electronic vaporizing device comprising a USB charging port on the bottom of the device to allow for simple recharging of a rechargeable battery [0012].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the charging of modified Reevell with the USB charging port of Duke. One would have been motivated to do so since Duke teaches a USB charging port that allows for simple recharging of an electronic vaporizing device.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Reevell (US 2018/0213847) in view of Kaplani (US 8,757,170) and Blattler (US 2019/0124986) as applied to claim 1 above, and further in view of Liu (US 10,111,465).

Regarding claim 9, modified Reevell teaches all the claim limitations as set forth above. Reevell additionally discloses that the device is controlled by a controller [0079]. Modified Reevell does not explicitly teach a sensor configured to control the electrical current.
Liu teaches an electronic smoke apparatus comprising an inhale sensor and a power management controller that adaptively supplies power to operate the heater (abstract). The device provides a power boost to the heater at the onset of a smoking inhaling event for an initial period (column 7, lines 16-46). Liu additionally teaches that the power management of the device allows a substantially constant voltage supply during the useful life of a battery (column 6, lines 33-56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller of modified Reevell with the power management controller and inhale sensor of Liu. One would have been motivated to do so since Liu teaches that power management controller having an inhale sensor device allows a substantially constant voltage supply during the useful life of a battery.

Regarding claim 10, Liu teaches that the sensor is a capacitive airflow sensor that detects whether the pressure at the mouth piece has reached a threshold (column 8, lines 48-63) based on changes in capacitance (column 8, lines 5-10).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made relying on newly cited features of Blattler. Since this new ground of rejection was not necessitated by applicant’s amendment to the claims the instant Office action is non final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747